Title: From Louisa Catherine Johnson Adams to Joseph Hopkinson, 5 January 1823
From: Adams, Louisa Catherine Johnson
To: Hopkinson, Joseph





Washington 5 January 1823


The safe arrival of the Bust has given me much pleasure, and its safe installation in the Academy of Arts and Sciences, which the head was formed to grace, assures to me of its permanent security—
To continue the very interesting conversation in the pretty porch of Bordeu, lighted only, as you say, by the softened rays of a pale but brilliant Moon, I must ask you to put yourself into the situation of your friends, that is, to imagine yourself surrounded by all the difficulties, the delicacies, and the niceties, the censure, the envy, the malice, and the severity which is incurred, and then to ask yourself, after due deliberation and reflection, what can be done with exact propriety? You will probably think me romantick, as you once perhaps thought me foolishly sentimental, when I say that I am confident that the people of a Nation, have more judgment and more justice than we are willing to give them credit for, and that however mischevous intrigue may be, it is frequently defeated by plain matter of fact and every day observation—We Women have no rule by which to form our experience but opinions but daily experience, and I believe if we were narrowly observed, our knowledge thus attained would be found, nine times of out of ten to be correct. Holding such an opinion, you will not be surprized that I should think it better to let matters take their course and quietly run all risks than by any exertions in our own cause to give occasion for attacks either against ourselves or our mutual friends. or our  friends who would be liable to all the ribaldry and abuse which is and will be showered on our devoted heads—That the eminent and powerful talents of our friends would contribute to success, is a fact not to be doubted; but in a situation on which the welfare of a vast and independent Nation be hangs, it is exceedingly difficult to divert oneself of local partialities and prejudices, and it is impossible to indulge them without committing injustice to the whole. Each Section of the Union must weigh alike in the general balance, and each interest must be an equivalent for the other.—How few are there my dear Sir, capable of acting thus dispassionately in the great cause; and is a man worthy of the dignity of such a Station who could act upon any other principle? As a Patriot, as an American, every man is bound to excel his abilities in the cause of his Country, and he requires no sanction but that of his own good and correct intentions for supporting those measures and those men who are best formed and calculated to further these great ends.—
You will perhaps laugh at the expression of these sentiments: They are my own, unmatured, and written as is usual with me from the impulse of the moment and without deliberation.—You will excuse them at present and expect a continuation in a few days in a better style and more to the purpose—In the mean time, accept the good wishes of your friend

L.C. Adams




